Filed 7/1/21 P. v. Harbor CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B302806

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. NA065766)
           v.

 TRAVYON CHARLES HARBOR,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed in part and
dismissed in part.
      Karyn H. Bucur, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Roberta L. Davis and William H. Shin, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
       Travyon Charles Harbor was convicted of second degree
murder and premeditated attempted murder in 2005.
Approximately 14 years later, he filed a petition for writ of error
coram nobis claiming that the prosecutor failed to disclose secret
recordings of witness interviews, and that newly discovered
evidence of witnesses recanting their trial testimony proved his
actual innocence. Harbor also requested postconviction discovery
of evidence related to the recorded witness interviews, among
other things. The court denied Harbor’s petition and his request
for discovery. We affirm the court’s denial of Harbor’s petition
and dismiss his appeal of the court’s denial of his request for
postconviction discovery.
                        BACKGROUND
I.    Trial
     The following factual summary is taken from our opinion in
Harbor’s direct appeal. (People v. Harbor (Nov. 20, 2007,
B187911) [nonpub. opn.].)
      “[A.] Prosecution evidence.
         “Dwayne Saulsberry testified that, on July 26, 2002, at
about 6:00 p.m., he drove Kieanii K. and her brother home
to . . . East Cruces Street in Wilmington. Saulsberry and
Kieanii [K.]’s uncle, Timothy Fox, got into an argument.
Kieanii [K.] told Saulsberry to leave. As he was returning to his
car, Saulsberry heard Fox whistle. Then, just as Saulsberry
started to drive away, a vehicle ‘came charging at’ him. To avoid
a head-on collision, Saulsberry swerved. The oncoming vehicle
sideswiped Saulsberry’s car. Saulsberry heard gunfire, six or
seven rounds fired in rapid succession, as he kept driving away.




                                 2
He reached the end of the block and turned onto Watson Avenue.
Saulsberry did not see who was shooting at him.
       “When the police subsequently searched Saulsberry’s car,
they found 11 rounds of .32-caliber ammunition. Saulsberry
claimed the ammunition was old and that he did not know it was
in his car. He denied having had a gun with him on the day of
the shooting.
       “Kieanii [K.] told police[1] that during the argument
between Fox and Saulsberry, Fox ‘was basically belittling him
because of his handicap.’ (Saulsberry was missing his right leg
and he had suffered some kind of permanent injury to his left
arm.) Saulsberry pulled a gun from his pocket, showed it to Fox
and said, ‘I’m not a punk. I can take care of myself.’ Kieanii [K.]
told Saulsberry, ‘Look, you better get out of here. They are gonna
shoot you.’ According to Kieanii [K.], Saulsberry ‘went back to
his car, threw the gun on the floorboard, got into his car,
and . . . started to take off. And then she saw [defendant Harbor]
come from a parked car, shoot at [Saulsberry, who] collided into a
car that was coming up the street, and then . . . [Harbor] began to
shoot as [Saulsberry] kept going west until he got to Watson.’[2]



      1 “At trial, Kieanii [K.] denied having been in Saulsberry’s
car that day. She testified Saulsberry arrived at her house
unexpectedly. After speaking to him briefly, she closed the front
door and did not witness what happened outside. At the same
time, however, Kieanii [K.] acknowledged she had told the police
Harbor shot at Saulsberry.”
      2 “Watson Avenue was the first cross-street west of the
block of East Cruces on which both Kieanii [K.] and Harbor
lived.”




                                 3
Kieanii [K.] did not see anyone except Harbor fire a gun during
this incident.
        “Regina Smith testified she lived with her boyfriend, Willie
Harbor, who was defendant Harbor’s uncle, across the street and
west of Kieanii [K.]’s house. At the time of the shooting, Smith
was sitting in her Volkswagen Rabbit in front of the Harbor
house smoking PCP. Smith told police she saw Saulsberry run to
his car and start to drive away. A blue Cadillac appeared and
collided with Saulsberry, who kept driving down East Cruces.
Then Harbor, who was standing in the driveway of the Harbor
house, started shooting at Saulsberry: ‘[T]hen the car went
towards Watson on Cruces and [Harbor kept] shooting at the
car . . . .’ When Saulsberry reached Watson Avenue, he turned
left and Smith heard more gunshots. Later, after the ambulance
came, Smith went into the house and saw Harbor trying to climb
through the back window. When she asked what he was doing
Harbor said, ‘I got to get out of here.’ Smith did not see anyone
besides Harbor shooting a gun during the incident.
        “Walfred Marroquin and his wife, Rosa Garcia,
lived . . . across Watson Avenue from, and west of, both
Kieanii [K.]’s house and the Harbor house. When the shooting
occurred, Marroquin and Garcia were just returning home.
Garcia got out of the car and went to open the driveway gate.
Then she fell to the ground. Marroquin ran over and saw she
was bleeding from the head. Garcia never regained
consciousness and she died two days later. It turned out she was
six weeks’ pregnant. Detective Goodman attended the autopsy
and saw a bullet entry wound in the side of Garcia’s head.
        “Leticia Huerta lived . . . a couple of houses west of
Kieanii [K.]’s house. Huerta heard the gunshots and, when the




                                 4
shooting was over, she looked out her bedroom window. She saw
Fox shaking hands with Harbor on the sidewalk across the street.
Huerta told police she heard a single shot, a pause, and then
rapid gunfire.
       “Huerta’s husband, Rigoberto Martinez, looked out the
living room window when the shooting stopped. He saw Harbor
by the sidewalk across the street, crouched behind a white
Cherokee which was parked in front of 1405 East Cruces Street,
behind Smith’s car. Harbor appeared to be putting a gun into his
waistband. Martinez then saw Fox and Harbor shaking hands in
a congratulatory way.
       “Five .40-caliber bullet casings were found spread out in
front of 1405 East Cruces Street. One casing was found on the
sidewalk close to a gate belonging to 1405 East Cruces Street,
and four casings were found in the driveway area. Detective
Goodman testified this physical evidence was consistent with
Martinez’s statement about where he had seen Harbor when the
shooting stopped.
       “Detective Goodman testified it appeared gunfire had hit
the front of a Buick Regal, which was parked very close to where
Garcia had been standing when she was shot.
      “[B]. Defense evidence.
      “Harbor’s uncle, Willie, testified he was inside the house
when he heard shooting. He went outside when it stopped and
saw Smith sitting in her car, smoking cocaine. Smith said to
him, ‘It’s another drive-by shooting.’ Willie did not see Harbor or
anyone with a gun.”
      “Harbor’s cousin, Tim Fox, testified he had been at
Kieanii [K.]’s house that afternoon. He denied having seen
Saulsberry there. Fox testified he was in the yard when he heard




                                 5
shooting and he got on the ground to avoid being hit. When he
got up, he saw Smith in her parked car and went over to check on
her. Fox did not see Harbor; nor did he see anyone with a gun.
He denied having told police a car drove up, that the driver spoke
to Fox and a man named Shane, but Fox ignored the driver
because he didn’t know him.
      “[C]. Rebuttal evidence.
       “Detective Goodman testified he interviewed Fox, who said
he was in front of Kieanii [K.]’s house, talking to someone named
Shane, when a man drove up and said, ‘ “What’s up, homey?” or,
‘ “Hey, what’s up?” ’ Fox did not know the man, so he ignored
him. The man drove away and a few seconds later Fox heard five
or six gunshots.” (People v. Harbor, supra, B187911 [pp. 2–5].)
II.   Procedure
      On August 25, 2005, a jury convicted Harbor of second
degree murder (Pen. Code,3 § 187, subd. (a)) and premeditated
attempted murder (§§ 664, 187, subd. (a)), with firearm and prior
serious felony conviction enhancements (§§ 667, subd. (a)–(i),
12022.53). The court sentenced Harbor to 200 years to life.
      Harbor moved for a new trial on October 5, 2005, arguing
that there was newly discovered evidence that he acted in self-
defense. He submitted interview statements from Aretha Bonner
who stated she saw Saulsberry fire multiple shots towards
Harbor, and Natealie Sherman who stated that only Saulsberry
and an unidentified Hispanic man fired shots towards the victim
Garcia. The court denied the motion and Harbor appealed.



      3 All   further statutory references are to the Penal Code.




                                   6
       We affirmed the court’s denial of Harbor’s motion for a new
trial but remanded the matter for resentencing. On remand,
Harbor was resentenced to 95 years to life.
       In May 2008, Harbor moved again for a new trial, arguing
that newly discovered evidence showed that he acted in self-
defense and the prosecutor failed to disclose exculpatory
evidence. In addition to the interview statements from Bonner
and Sherman, Harbor attached handwritten investigation notes
from two detectives that indicated they interviewed a witness
who saw Saulsberry shoot three times from his car. The court
construed Harbor’s motion for a new trial as a petition for writ of
habeas corpus and denied the petition. “The court finds that the
‘new evidence’ of . . . Sherman was previously presented in a new
trial motion which was denied and affirmed on appeal. The
statement of . . . Bonner does not exonerate the defendant as to
the final two shots and does not justify a habeas corpus hearing.”
       From July 2008 through March 2018, Harbor filed multiple
habeas petitions, including three in this court, two in our
Supreme Court, and one in the United States District Court.
Each petition was denied.
       In April 2019, Harbor filed another habeas petition in the
superior court. The petition alleged that: (1) the prosecutor
committed a Brady4 violation by failing to disclose evidence
related to detectives’ recordings of witness interviews; (2) the
prosecutor and police obtained Smith’s false testimony by bribing
her with promises to return her children to her custody and to
help her relocate; (3) the police obtained Kieanii K.’s false
testimony by threatening to remand her to juvenile custody; and


      4 Brady   v. Maryland (1963) 373 U.S. 83.




                                 7
(4) Kieanii K.’s and Smith’s recantations demonstrated that
Harbor was actually innocent. Along with his petition, Harbor
submitted declarations from Kieanii K. and Smith signed in
2010, a police tape recording log, and the same handwritten
investigation notes from detectives. Kieanii K.’s declaration
stated that she saw Harbor walk toward Saulsberry before
Saulsberry fired once in Harbor’s direction. Kieanii K. also
stated that, “While I later told detectives that [Harbor] was the
only person shooting that was untrue. I said that after the
detectives told me that I could not have any adults or my
guardian present during the interview. Detectives told me that
they knew that I saw . . . Harbor do the shooting. I was a
14[-]year[-]old girl at the time and the officer[s] were very
demanding and intimidating to me. I was frightened and told
them what they wanted to hear, the detectives gave me the
impression that they would have me remanded to jail if I didn’t
tell them . . . Harbor was the only person shooting that day,
although they didn’t actually say that.” Smith’s declaration
stated that she lied to detectives when she told them she saw
Harbor shoot because she was under the impression that helping
the police would result in getting custody of her children and
relocation.
       In May 2019, the court denied the petition. The court
found that Harbor’s “claims of witness tampering and bribery and
his actual innocence are successive in that those two claims were
denied in the court’s September 22, 2017 order denying one of
[Harbor]’s prior habeas petitions.” The “court is aware of at least
three prior petitions filed by [Harbor] in this court alone.
Furthermore, all exhibits attached to the Petition predate the
previous petition that was denied in 2017. [Harbor] offers no




                                8
explanation as to why he was unable to raise these current
contentions in his prior petitions.”
       One month later, Harbor petitioned for writ of error coram
nobis, repeating the same allegations contained in his previously
rejected habeas petition, including the claims that the prosecutor
failed to disclose the existence of secretly recorded witness
interview tapes, the police bribed Smith and threatened
Kieanii K. to elicit their false testimony, and Harbor is actually
innocent based on Kieanii K.’s recantation testimony.5 Harbor
submitted the same exhibits previously attached to his last
habeas petition, including the handwritten investigation notes,
the police tape recording log, and Kieanii K.’s declaration.
      The People filed an informal response, arguing that
Harbor’s claims should have been presented in a petition for writ
of habeas corpus and, in any event, his coram nobis petition was
untimely and successive.
      Harbor also moved for postconviction discovery under
section 1054.9. He requested the tape recordings of witness
statements; detectives’ handwritten notes of all those recorded
witness statements; the taped interview of a witness who was
interviewed by Detective Goodman who stated that he or she saw
Saulsberry shoot at Harbor on the day of the murder; and any
other known exculpatory, material, or impeachment evidence
favorable to Harbor.
      On November 1, 2019, the court denied Harbor’s petition
for writ of error coram nobis and his motion for postconviction


      5 Harbor’s petition did not rely on Smith’s declaration,
however, in his reply brief, Harbor asks us to consider Smith’s
declaration as well.




                                9
discovery. The court agreed with the People that Harbor’s claims
should have been presented through a petition for writ of habeas
corpus, but concluded, regardless of the petition’s label, Harbor
was not entitled to relief. The court found that Harbor’s petition
was successive and that it was “essentially a request for
reconsideration of the motion for new trial that was made in
2005, as well as the first petition for writ of habeas corpus filed in
2008, and numerous other petitions, where [Harbor] claimed that
the Office of the District Attorney failed to produce or suppressed
exculpatory evidence.” With respect to the postconviction
discovery motion, the court found that Harbor had not shown a
good faith effort to obtain discovery materials from trial counsel
that were unsuccessful. It appears that Harbor’s discovery
request was denied without prejudice.
      Harbor appealed.
                           DISCUSSION
      Harbor contends the court erred in denying his petition for
writ of error coram nobis and his motion for postconviction
discovery under section 1054.9. Both contentions fail.
I.    Petition for writ of error coram nobis
      As an initial matter, the People argue that Harbor’s appeal
should be summarily dismissed because he should have
presented his claims in a petition for writ of habeas corpus.
Harbor concedes that he should have filed a habeas petition, but
asks us to exercise our original jurisdiction and consider his
coram nobis petition as one for habeas. Irrespective of the




                                 10
petition’s label, we find that it is procedurally barred as untimely
and successive.6
      A.    Timeliness
       Both habeas petitions and coram nobis petitions must be
filed within a reasonable time after the petitioner or counsel
knew, or with due diligence should have known, the facts
underlying the claim as well as the legal basis of the claim.
(People v. Kim (2009) 45 Cal.4th 1078, 1097.) The petition must
be filed “as promptly as the circumstances allow.” (In re Clark
(1993) 5 Cal.4th 750, 765, fn. 5.) A court will not consider the
merits of a petition brought after substantial delay unless the
petitioner can show good cause. (In re Robbins (1998) 18 Cal.4th
770, 780.) Delay is “measured from the time the petitioner or his
or her counsel knew, or reasonably should have known,” of the
grounds on which he seeks relief. (Ibid.)
       Here, Harbor’s petition is untimely because he was actually
aware of the facts underlying his claims at the time of trial or, at
the latest, in 2010. Harbor knew about the secretly recorded
witness interviews at the time of trial because Detective
Goodman admitted he recorded witnesses without their consent.
Indeed, Smith’s recorded interview was played to the jury, during
which, she discusses her children’s safety and possible relocation.

      6 While  the court’s denial of a petition for writ of error
coram nobis is reviewed for abuse of discretion and we review a
petition for writ of habeas corpus for whether it states a prima
facie case, our standard of review does not change the outcome
here. (People v. Romero (1994) 8 Cal.4th 728; People v. Mbaabu
(2013) 213 Cal.App.4th 1139, 1146.) Under either standard, our
conclusion that the petition is procedurally barred does not
change.




                                 11
Regarding Harbor’s claim that Smith was bribed by police with
promises to gain custody of her children, this evidence was
known to Harbor at the latest by 2010 when Smith signed her
declaration. Harbor has not explained the delay in presenting
Smith’s declaration. As such, he failed to demonstrate good cause
for the delay.
       Similarly, Harbor’s claims related to Kieanii K.’s testimony
are untimely. At trial, Kieanii K. testified that she was scared of
detectives and that they denied her request to have a guardian
present during her interview. She also testified that, during her
interview, she told detectives “what they wanted to hear” to avoid
jail time. Harbor was therefore aware of the problems with
Kieanii K.’s testimony at the time of trial. To the extent Harbor
relies on Kieanii K.’s recantation testimony that she saw
Saulsberry shoot at him, Harbor has known about this version of
events since 2010 as well. Again, without an explanation, Harbor
has failed to demonstrate good cause for the substantial delay.
       As Harbor’s claims are nearly a decade old or older, his
petition is untimely.
      B.    The petition is successive.
      Harbor’s petition also fails because it is successive. “As
with petitions for writs of habeas corpus, one seeking relief via
coram nobis may not attack a final judgment in piecemeal
fashion, in proceedings filed seriatim, in the hopes of finally
convincing a court to issue the writ.” (People v. Kim, supra,
45 Cal.4th at p. 1101.) A petitioner is not permitted to try out his
or her contentions by successive proceedings attacking the
validity of the judgment. (In re Connor (1940) 16 Cal.2d 701,
705.) Courts will not consider repeated petitions presenting
claims that were previously rejected unless there was a change in




                                 12
the applicable law or facts. (In re Martinez (2009) 46 Cal.4th 945,
956.) “ ‘Such rules are necessary both to deter use of the writ to
unjustifiably delay implementation of the law, and to avoid the
need to set aside final judgments of conviction when retrial would
be difficult or impossible.’ ” (Ibid.) “Successive
petitions . . . waste scarce judicial resources as the court must
repeatedly review the record of the trial in order to assess the
merits of the petitioner’s claims and assess the prejudicial impact
of the constitutional deprivation of which he complains.” (In re
Clark, supra, 5 Cal.4th at p. 770.)
       Here, the record shows that the instant petition is the
latest of many that raises similar or identical claims. Notably,
after obtaining the 2010 declarations of Smith and Kieanii K.,
Harbor has filed multiple habeas petitions in state and federal
courts. In denying Harbor’s most recent habeas petition, the
court noted that Harbor’s “actual innocence [claim is] successive
in that [the] . . . claim[ ] w[as] denied in the court’s September 22,
2017 order denying one of [Harbor]’s prior habeas petitions.”
Indeed, Harbor’s petition for writ of error coram nobis repeats the
same allegations contained in his previously rejected habeas
petitions, including the claims that the prosecutor failed to
disclose Brady evidence of the secretly recorded witness interview
tapes, the police bribed Smith and coerced Kieanii K. to obtain
their false testimony, and Harbor is actually innocent based on
Kieanii K.’s recantation testimony. In fact, he submitted the
same exhibits previously attached to his most recent habeas
petition that was denied just one month earlier.
       Accordingly, Harbor’s instant petition is barred as
successive.




                                 13
      C.    Harbor has not met his burden to show that new
            evidence demonstrates he is actually innocent.
       Even though Harbor’s petition is untimely, successive, and
fails to demonstrate good cause for the substantial delay, he
nevertheless urges us to consider the merits of his petition
because Kieanii K.’s and Smith’s declarations demonstrate he is
actually innocent of Garcia’s murder.
       We will consider the merits of an untimely and successive
petition if the petitioner demonstrates that he “is actually
innocent of the crime or crimes of which he or she was convicted.”
(In re Robbins, supra, 18 Cal.4th at p. 780.) “ ‘Absent the
unusual circumstance of some critical evidence that is truly
“newly discovered” under our law, or a change in the law, such
successive petitions rarely raise an issue even remotely plausible,
let alone state a prima facie case for actual relief.” (Briggs v.
Brown (2017) 3 Cal.5th 808, 843.) In the past, to obtain relief on
the grounds that newly discovered evidence demonstrated the
petitioner’s actual innocence, he or she had to show that the
evidence cast fundamental doubt on the accuracy and reliability
of the proceedings, undermined the entire prosecution case, and
pointed unerringly to innocence. (In re Lawley (2008) 42 Cal.4th
1231, 1239.) Effective January 1, 2017, a petitioner need only
present “[n]ew evidence . . . that is credible, material, presented
without substantial delay, and of such decisive force and value
that it would have more likely than not changed the outcome at
trial.” (§ 1473, subd. (b)(3)(A); Larsen v. California Victim Comp.
Bd. (2021) 64 Cal.App.5th 112, 132.) “ ‘[N]ew evidence’ means
evidence that has been discovered after trial, that could not have
been discovered prior to trial by the exercise of due diligence, and
is admissible and not merely cumulative, corroborative,




                                14
collateral, or impeaching.” (§ 1473, subd. (b)(3)(B).) “ ‘The
petitioner bears the burden to plead and then prove all of the
relevant allegations.’ ” (Robinson v. Lewis (2020) 9 Cal.5th 883,
898.)
       Harbor cannot meet his burden. The only evidence in
Smith’s declaration not presented at trial was her statement that
she lied to detectives because she thought it would help gain
custody of her children. The jury heard Smith’s admission that
she initially lied to detectives because she did not like Harbor
and did not get along with him. She also testified that she did
not see the shooter because she ducked down when she heard the
shots. The jury also heard Smith’s recorded interview where she
discussed her children’s safety and possible relocation if she
testified against Harbor. Considering the jury heard evidence
that Smith lied to detectives and still found Harbor guilty, it is
unlikely that an additional reason for Smith’s untruthfulness
would have changed the outcome of the trial.
       Kieanii K.’s new testimony also does not satisfy Harbor’s
burden to show his actual innocence based on new evidence.
Harbor argues that Kieanii K.’s statement that Saulsberry fired
at him first necessarily establishes that he acted in self-defense
or defense of others. Even if the jury heard Kieanii K.’s new
testimony, it would consider it in conjunction with her prior
identification, recantation, and impeachment. To date,
Kieanii K. has given several different accounts of what happened
on the night of the shooting. She initially told detectives that she
saw Harbor shoot at Saulsberry and identified him as the shooter
in a six-pack. She also identified Harbor as the only shooter at
the preliminary hearing. Then, at trial, Kieanii K. recanted and
said she did not see Harbor that night. When confronted with




                                15
her previous statements identifying Harbor as the shooter,
Kieanii K. stated she could not recall her prior statements and
admitted she lied to detectives. Kieanii K.’s 2010 declaration
offers yet another version of events where Saulsberry shot at
Harbor. Moreover, recantations are viewed with suspicion. (In re
Cox (2003) 30 Cal.4th 974, 998.) In this context, Kieanii K.’s
2010 declaration, further recanting her prior statements, does
not have such decisive force that it would have more likely than
not changed the outcome at trial. More fundamentally, this issue
was already disputed at trial when Kieanii K. first recanted. In
other words, Kieanii K.’s declaration is “impeaching” and does no
more than conflict with trial evidence, so by definition, it is not
“ ‘new evidence.’ ” (§ 1473, subd. (b)(3)(B); People v. Gonzalez
(1990) 51 Cal.3d 1179, 1247.)
       Further, there was other evidence that Saulsberry did not
shoot at Harbor. Saulsberry testified that he did not have a gun
with him on the day of the shooting. The jury also heard Smith’s
recorded interview in which she identified Harbor as the only
shooter. Another witness saw Harbor put a gun into his
waistband after hearing the shooting. The shell casings found at
the scene were consistent with the witness’s statement of where
Harbor was seen when the shooting stopped.
       Thus, Harbor’s claim of actual innocence fails.
II.   Postconviction discovery motion
       Harbor contends the court also erred when it denied his
request for postconviction discovery under section 1054.9. Like
the court’s denial of Harbor’s petition, review of the court’s denial
of his request for discovery is also procedurally barred.
       “ ‘It is settled that the right of appeal is statutory and that
a judgment or order is not appealable unless expressly made so




                                 16
by statute.’ ” (People v. Mazurette (2001) 24 Cal.4th 789, 792.) A
criminal defendant may appeal from a final judgment or from any
order made after judgment, affecting his or her substantial
rights. (§ 1237.) The California Supreme Court explained in In
re Steele (2004) 32 Cal.4th 682, 688 that “those who seek
discovery under section 1054.9 because they are preparing to file
or have filed a petition for writ of habeas corpus challenging a
judgment of death or life without the possibility of parole should
generally first make the discovery motion in the trial court that
rendered the judgment. After the trial court has ruled, either
party may challenge that ruling by a petition for writ of mandate
in the Court of Appeal.”
      Here, to challenge the court’s ruling denying his motion for
postconviction discovery, Harbor needed to file a petition for a
writ of mandate. He did not do so and his challenge to the court’s
denial of his request for discovery is dismissed on that ground.




                               17
                         DISPOSITION
       The portion of the order denying Travyon Charles Harbor’s
petition for error coram nobis is affirmed while his appeal of the
court’s denial of his motion for postconviction discovery is
dismissed.
       NOT TO BE PUBLISHED.



                                          KALRA, J.*

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                18